TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00644-CV


Texas Municipal Power Agency; City of Denton, Texas; City of Garland, Texas;
and City of Greenville, Texas, Appellants

v.


Public Utility Commission of Texas and City of Bryan, Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 99-11127, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed a "Joint Unopposed Motion to Abate Schedule for Briefing and
Oral Argument."  By their motion, the parties have informed us that they have agreed in principle
to a settlement, but need time to finalize the settlement and review and approve the settlement's
documents.  Accordingly, we grant their motion and abate the appeal; the case will not be orally
argued on Wednesday, May 21, 2003, and appellants' reply brief will not be due on June 2, 2003. 
The parties are instructed to report to this Court on the status of the case on or before July 1, 2003.

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Yeakel and Puryear
Filed:   May 16, 2003